PER CURIAM.
The appellant, Joan H. Membery, is the owner and the defendant in the trial court in a mechanic’s lien foreclosure action. The contract between the parties was upon a cost-plus basis. One of the costs alleged is labor in the amount of $15,940.50. Appellant noticed the taking of deposition and issued a subpoena duces tecum to the claimant plaintiff’s bookkeeper requesting payroll tax returns in order to controvert the amount of labor involved. The trial judge granted the plaintiff appellee’s motion to quash the subpoena and denied appellant’s motion to compel production of the records.
Appellee offers no reason to show that the records were not proper for discovery, but urges that failure to appeal a prior interlocutory order denying discovery of certain of the documents was res judicata.
The order appealed is reversed upon authority of Fla.R.Civ.P. 1.280(b)(1). Cf. Fryd Construction Corporation v. Freeman, 191 So.2d 487 (Fla. 3d DCA 1966).
Reversed.